Citation Nr: 1423630	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to the service connected right knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to July 1978.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board for additional development in December 2011.  

A hearing was scheduled at the RO before a Veterans Law Judge in September 2009 to which the Veteran failed to attend. 

As noted in the December 2011 remand, in his substantive appeal, VA Form 9, received in November 2008 (after the one year appeal period following the notice of the denial of the claims for service connection for hearing loss and tinnitus by the August 2007 rating decision) the Veteran raised contentions to the effect that service connection was warranted for hearing loss and tinnitus.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2013).  These matters were referred to the RO for appropriate action by the Board in December 2011.  The post-remand record does not reflect that the RO completed any action with respect to the matters of service connection for hearing loss and tinnitus, and the RO is again requested to conduct any appropriate action indicated with respect to these matters. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Virtual VA file reveals an April 2014 brief submitted by the Veteran's representative and VA clinical records dated through March 2012 that are not physically of record that have been reviewed by the undersigned.  The list of evidence considered in the July 2012 supplemental statement of the case includes the VA clinical records dated through March 2012 contained in the Virtual VA file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Unfortunately the Board finds that further AOJ action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon on an appellant, as a matter of law, the right to compliance with the terms of the remand order and imposes upon VA a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  In Stegall, the United States Court of Appeals for Veterans Claims (Court) held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In its December 2011 remand, the Board requested an opinion, in part, as to whether the Veteran has a current back disability that has been aggravated by the service-connected right knee disability.  The examiner inferentially found no aggravation by stating that there was no indication that the right knee condition was contributing to back pain - noting that there was no indication of an antalgic gait sufficient to disturb the spine.  This assessment was based on physical examination at that time, but did not consider a documented history of an abnormal gait including callous formation and increased shoe wear on the outside of the feet.  See, e.g, VA examination dated March 2007.  Thus, another remand is required to ensure compliance with this instruction of the Board's December 2011 remand and that the opinion is based on an accurate factual history.  See Stegall, 11 Vet. App. at 271. 

The Board also finds the opinion with respect to direct service connection rendered following the January 2012 VA examination to be inadequate.  First, the rationale of this opinion appears to be overly reliant on the silent service treatment reports (aside from the Veteran's report of recurrent back pain due to excessive lifting on a report of medical history collected in conjunction with the June 1978 service separation examination).  The Veteran had reported at service separation that his back pain had resolved, but he now alleges continuity of low back symptomatology since service.  In this regard, the Veteran's representative in his April 2014 brief specifically noted that the Veteran was reporting that a back disability had begun in service and was followed by a 30-year history of continuity of low back symptoms thereafter.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (standing for the proposition that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and continuity of symptomatology and instead relied on the absence of evidence in the service treatment records to provide a negative opinion.)  Thus, the Board finds that further rationale is necessary.

Prior to obtaining further medical opinion in this matter, to ensure that all due process requirements are met, and the record before the VA clinician is complete, the AOJ should conduct efforts to obtain and associate with the claims file all outstanding, pertinent records that were not obtained pursuant to the December 2011 remand.  In this regard, the record reflects compliance with the December 2011 remand instructions with respect to the development of additional evidence, as records from the Social Security Administration, as requested by the December 2011 remand, have been obtained, as well as additional VA clinical reports, to include those dated through March 2012 stored in the Veteran's Virtual VA file as referenced above.  Also as requested in the prior remand, the Veteran was asked, through a January 2012 letter, to provide the names and addresses of the health care providers, both VA and non-VA, who have treated him for a back disorder, and in response to a January 2012 authorization from the Veteran to obtain such records, reports of treatment of the Veteran at St. Mary's Hospital in Grand Rapids, MI were received in February 2012.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since March 2012 that are not currently of record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claim files. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.  If the Veteran responds,  assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claim files.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claim files, arrange for the claims folder to be reviewed by a medical doctor.  Whether another examination is needed to provide the requested opinion is left to the discretion of the physician.

The contents of the Veteran's entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the clinician, and the addendum opinion or examination reports should include discussion of the Veteran's documented medical history and assertions.

If a new examination is conducted, all appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The clinician should identify any low back disability demonstrated by the Veteran since service separation, to include consideration of the diagnoses of low back strain and radiology reports interpreted as showing narrowing of the L4-L5 and lumbosacral disc spaces, sclerosis, and arthrosis.  See October 2007 private x-ray report.

The examiner must also render an opinion consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any current back disorder: 

	a) first manifested during service.  In providing this opinion, the examiner should discuss whether there is any medical reason to accept or reject the Veteran's allegation of persistent low back pain since service which demonstrates an in-service onset of his current back disorders in light of the June 1978 service separation examination;

	b) is causally related to events in service, to include the history of excessive lifting;  

	c) has been caused by the service-connected right knee disability, to include as a result of an altered gait pattern caused by the right knee disability; OR

      d) has been aggravated beyond the normal progress of the disorder by the service-connected right knee disability, to include as a result of an altered gait pattern caused by the right knee disability.  If the opinion is that any low back disability is aggravated by the service-connected right knee disability, to the extent possible, the degree of disability (pathology/impairment) that is due to such aggravation should be stated.

With respect to the aggravation question, the examiner must conduct a historical review of the record which includes the following:
* a March 2007 VA examination report reflecting complaints of sciatic pain related to a "knee flareup" with examination findings significant for an antalgic gait and abnormal shoe wear; and
* a January 23, 2008, VA outpatient treatment report reflecting complaints of back pain after shoveling snow that the Veteran attributed to inflammation of the right knee.

The clinician should provide supporting rationale for each opinion expressed, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The clinician must state in the examination report that the record, to include the paper claims file and electronic medical record/Virtual VA file, has been reviewed.

4.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  To the extent the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

